DETAILED ACTION
In a communication received on 19 November 2020, the applicants amended claims 1, 10, and 19.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2006/0047793 A1) in view of Shiramshetti (US 10,462,009 B1), and further in view of Kannan et al. (US 2014/0068032 A1).

With respect to claim 1, Agrawal discloses: a method of generating configuration templates, comprising:
identifying, by a device, a configuration instance for a first application delivery controller intermediary (e.g., configuration server in Agrawal, ¶0022) to a first plurality of clients and a first plurality of servers (e.g., reference group member devices in Agrawal, fig. 2, 202), the configuration instance having a plurality of configuration objects, each configuration object having a set of instructions (e.g., configuration rules managing downloads between a device a server in Agrawal, ¶0020) for managing network traffic between the first plurality of client and the first plurality of servers for a plurality of applications (i.e., collecting configuration settings from a reference group of devices and extracting the frequently occurring configuration components in Agrawal, ¶0026);
selecting, by the device, a subset of configuration objects from the plurality of configuration objects in accordance with the set of instructions in each configuration of the plurality of configuration objects (i.e., data mining for the most frequently occurring configuration components in Agrawal, ¶0026);
removing, by the device, from each configuration object of the subset, instance-specific instructions from the set of instructions for the first application delivery controller (i.e., configuration settings come from various different format sources, therefore the minimum common denominator of parameters is determined for the purposes of generating configuration templates in Agrawal, ¶0026);

identifying, by the device, for each application identified in the subset, a match of at least a portion of the configuration graph and a configuration pattern of a plurality of configuration patterns (i.e., performing statistical analysis in order to suggest popular values for unspecified parameters to generate suggested configuration settings in Agrawal, ¶0026); and
generating, by the device, using the identified configuration pattern, a configuration template for a second application delivery controller intermediary to a second plurality of clients and a second plurality of servers (e.g., target devices in Agrawal, fig. 2, 214), the configuration template having a set of parameters to configure the second application delivery controller to generate instructions (i.e., suggesting partially filled configuration templates based on the statistical analysis of previous configuration settings in Agrawal, ¶0026, fig. 5, 508).
Agrawal discloses collecting configuration information of a reference group of devices such as personal devices or servers to configure a similar target device (¶0016).  Agrawal do(es) not explicitly disclose a network traffic device.  Shiramshetti, in order to maintain and assess the health of a customer network, a monitoring proxy modifies traffic routing to keep service functional in case of a failover (col. 18 lines 43-65) discloses: instructions for managing the network traffic for the plurality of applications identified in the subset. (i.e., monitoring proxy modifies network configurations to route network traffic to replicated server instead of failed servers in Shiramshetti, col. 18 lines 42-53).



Agrawal discloses collecting configuration information of a reference group of devices such as personal devices or servers to configure a similar target device (¶0016).  Agrawal and Shiramshetti do(es) not explicitly disclose associations between different configuration objects of the application.  Kannan, in order to improve flexibility in administrating computing infrastructure by reducing organizational separation between developers and IT (sections 0006 and 0007), discloses: a configuration graph indicating associations between different configuration objects of the application (i.e., deducing domain naming scheme for associated servers in existing data center and using the infrastructure template to describe the data center and configure physical infrastructure to be able to communicate with the data center in sections 0036-0037).
Based on Agrawal in view of Shiramshetti, and further in view of Kannan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kannan to improve upon those of Agrawal in order to improve flexibility in administrating computing infrastructure by reducing organizational separation between developers and IT.

With respect to claim 2, Agrawal discloses: the method of claim 1, further comprising: modifying, by the device, one or more parameters of the set of the parameters of the configuration template to generate a configuration instance of the second application delivery controller (i.e., 

With respect to claim 3, Agrawal discloses: the method of claim 2, further comprising: deploying, by the device, the configuration instance of the second application delivery controller in a first network (i.e., applying configuration template to the target device in Agrawal, ¶0021).
Agrawal discloses collecting configuration information of a reference group of devices such as personal devices or servers to configure a similar target device (¶0016).  Agrawal do(es) not explicitly disclose a network traffic device.  Shiramshetti, in order to maintain and assess the health of a customer network, a monitoring proxy modifies traffic routing to keep service functional in case of a failover (col. 18 lines 43-65) discloses: the second application delivery controller managing network traffic for the applications in the first network (i.e., monitoring proxy modifies network configurations to route network traffic to replicated server instead of failed servers in Shiramshetti, col. 18 lines 42-53).
Based on Agrawal in view of Shiramshetti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shiramshetti to improve upon those of Agrawal in order to maintain and assess the health of a customer network, a monitoring proxy modifies traffic routing to keep service functional in case of a failover.

With respect to claim 4, Agrawal discloses collecting configuration information of a reference group of devices such as personal devices or servers to configure a similar target device (¶0016).  Agrawal do(es) not explicitly disclose a network traffic device.  Shiramshetti, in order to maintain and assess the health of a customer network, a monitoring proxy modifies traffic routing to keep service functional in case of a failover (col. 18 lines 43-65) discloses: the method of claim 2, further comprising: modifying, by the device, at least one parameter of the set of the parameters of the configuration 
migrating, by the device, the configuration instance of the second application delivery controller from the first network to the second network using the configuration template and the modified at least one parameter of the set of the parameters (i.e., replicating server instances at service provider network from the customer network including machine images in Shiramshetti, col. 20 lines 27-44).
Based on Agrawal in view of Shiramshetti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shiramshetti to improve upon those of Agrawal in order to maintain and assess the health of a customer network, a monitoring proxy modifies traffic routing to keep service functional in case of a failover.

With respect to claim 5, Agrawal discloses: the method of claim 1, further comprising: identifying, by the device, one or more configuration patterns of the plurality of configuration patterns having configurations objects (i.e., parameters of the devices are populated using the statistical analysis of the most popular features in Agrawal, ¶0016) used in configurations instances of two or more application delivery controllers (e.g., reference group member devices contain a designated type of device to analyze in Agrawal, ¶0016).

With respect to claim 8, Agrawal discloses: the method of claim 1, further comprising: determining, by the device, that the instance-specific instructions are unique to the single configuration instance of the first application delivery controller (i.e., determining a minimum common denominator of parameters excludes parameters unique to a particular device in Agrawal, ¶0026); and



With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.
With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 2.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 2.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 3.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 3.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 4.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 4.
With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 5.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 5.
With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 8.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 8.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 1.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 1.


Claims 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2006/0047793 A1) in view of Shiramshetti (US 10,462,009 B1) and Kannan et al. (US 2014/0068032 A1), and further in view of Srinivasan et al. (US 2010/0082556 A1).

With respect to claim 6, Agrawal discloses collecting configuration information of a reference group of devices such as personal devices or servers to configure a similar target device (¶0016).  Agrawal, Shiramshetti and Kannan do(es) not explicitly disclose a mapping file.  Srinivasan, in order to reuse program code for technologies applied to new web applications (¶0005) discloses: the method of claim 1, further comprising: generating, by the device, a mapping file identifying an association between the set of instructions associated with the configuration instance and the set of parameters of the configuration template (i.e., generate mapping file for the application with associated data objects in Srinivasan, ¶0015-0017).
Based on Agrawal in view of Shiramshetti and Kannan, and further in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Agrawal in order to reuse program code for technologies applied to new web applications.

With respect to claim 7, Agrawal discloses collecting configuration information of a reference group of devices such as personal devices or servers to configure a similar target device (¶0016).  Agrawal, Shiramshetti and Kannan do(es) not explicitly disclose a mapping file.  Srinivasan, in order to reuse program code for technologies applied to new web applications (¶0005) discloses: the method of claim 1, further comprising:  generating, by the device, the configuration parameters for the configuration template using the mapping file (i.e., payload file corresponding to the mapping file includes input parameter values for a web service operation for invocation in Srinivasan, ¶0015-0017).
Based on Agrawal in view of Shiramshetti and Kannan, and further in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 6.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 6.
With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 7.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 7.


Claims 9, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2006/0047793 A1) in view of Shiramshetti (US 10,462,009 B1) and Kannan et al. (US 2014/0068032 A1), and further in view of Bobak et al. (US 2009/0171705 A1).

With respect to claim 9, Agrawal discloses: the method of claim 1, further comprising: determining, by the device, the portion of the configuration graph includes configuration objects of the subset of configuration objects in common with the identified configuration pattern of the plurality of configuration patterns (i.e., comparing the configuration parameters from other devices and identifying similarities/differences and choosing values that match a particular pattern of usage in Agrawal, ¶0003).
Agrawal discloses collecting configuration information of a reference group of devices such as personal devices or servers to configure a similar target device (¶0016).  Agrawal, Shiramshetti and Kannan do(es) not explicitly disclose comparing a graph to a pattern.  Bobak, in order to improve administration by avoiding the need for customers to redefine specifications for computing environments from scratch (¶0045) discloses: comparing, by the device, the configuration graph to one or more configuration patterns of the plurality of configuration patterns (i.e., applying pattern matching 
Based on Agrawal in view of Shiramshetti and Kannan, and further in view of Bobak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bobak to improve upon those of Agrawal in order to improve administration by avoiding the need for customers to redefine specifications for computing environments from scratch.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 9.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 9.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 9.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sherman Lin
2/27/21

/S. L./Examiner, Art Unit 2447            

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447